Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sinclair L. Johnson appeals the district court’s orders granting Defendants’ motion to dismiss and dismissing his civil complaint in its entirety. We have reviewed the record and the arguments presented on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Countrywide Home Loans, No. 2:15-cv-00513-MSD-RJK (E.D. Va. Jan. 26, 2016, & Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED